Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of SDG2 in the reply filed on 11/19/2020 is acknowledged. The traversal is persuasive and the species election requirement is vacated.
The requirement is still deemed proper and is therefore made FINAL.


Claim Status
Claims 1, 3, 6-7, 9-10, 13, 16-18, 20, 24, 27-28, 30, 33, 35-36, 39, and 44 are pending and examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6-7, 9-10, 13, 16-18, 20, 24, 27-28, 30, 33, 35-36, 39, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowder et al 2015 (Plant .
Claims are drawn to methods comprising or vectors facilitating activating expression of a target nucleic acid in a plant using a polypeptide comprising a nuclease deficient Cas9 polypeptide and a multimerized epitope, a transcriptional activator and an affinity polypeptide that specifically binds to the epitope, and a crRNA, tracrRNA or fusion thereof (claims 1 and 17), wherein the multimerized epitope comprises a GCN4 epitope (claims 3 and 24), wherein the first polypeptide comprises a NLS (claims 6 and 27), wherein the transcriptional activator is a VP64 polypeptide (claims 7 and 33), wherein the affinity polypeptide is an antibody including an scFV antibody (claims 9-10 and 35-36), wherein the second polypeptide comprises an SV-40 NLS (claims 13 and 39), wherein the plant promoter encoding the first or second nucleic acid sequence is a UBQ10 promoter (claims 18 and 28), and wherein the expression activation is increased 100 fold to 10000 fold (claim 16). Claims 44 is drawn to a plant or plant cell comprising the vector of claim 17.  
Lowder et al teach a nuclease deficient Cas9 fused to the VP64 activator and vectors comprising said fusion proteins when coupled with crRNA and tracrRNA or a fusion thereof (which is known in the art as a single guide RNA) (p. 972) can activate expression of target genes included methylated genes which showed a ~200-400 increase in expression in plants (Pages 978-980 and Figures 4-5). They teach that the dCAS9-VP64 fusion is under the control of the UBQ10 promoter (p. 978). 
Lowder et al do not teach to express the dCas9-activator domain protein as two separate polypeptides that multimerize via an epitope and affinity polypeptide. 

A the time of filing, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Lowder et al by using a multimerized d-Cas9 epitope fusion and an affinity polypeptide fused to transcriptional activator including VP64 as taught by Rousseau et al. It would have been an obvious substitution of apparent equivalents given that both provide targeted activations of genes via dCas9 bound to a VP64 activator. Epitopes and affinity peptides that are known in the art could be used bind the activator domain the dCAS9 polypeptide including the GCN4 and ScFV peptides. Further, it would have been obvious to a person of ordinary skill in the art to fuse NLS peptides to both elements, as the nucleus is their place of action. Accordingly, claims 1, 3, 6-7, 9-10, 13, 16-18, 20, 24, 27-28, 30, 33, 35-36, 39, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowder et al further in view of Rousseau et al.    

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham, can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663